DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 11-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryosuke (JP 2007322539).
Regarding claim 1, Ryosuke teaches an image forming apparatus comprises: a main body housing 25 (Fig. 1); a first cartridge 11a configured to store first developer [0014]; a second cartridge 11d configured to store second developer [0014]; a first temperature sensor 41 configured to detect an inside temperature as a temperature inside the main body housing [0022]; and a controller 31 configured to: calculate a first control temperature corresponding to the first cartridge 11a, using the inside temperature detected by the first temperature sensor 41, and a first coefficient to be multiplied by the inside temperature [0028-0029]; calculate a second control temperature corresponding to the second cartridge 11d, using the inside temperature detected by the first temperature sensor 41, and a second coefficient to be multiplied by the inside temperature, the second coefficient being different from the first coefficient (the heat capacity is different for each location) [0010] [0028-0029]; and perform cooling control to cool an inside of the main body housing when at least one selected from the first control temperature and the second control temperature is higher than a particular threshold [0038-0039] (By stopping or reducing the print speed, cooling is achieved).
Regarding claim 2, Ryosuke teaches the image forming apparatus according to claim 1, wherein the controller 31 is further configured to calculate the first control temperature and the second control temperature at particular time intervals [0043]. 
Regarding claim 3, Ryosuke teaches the image forming apparatus according to claim 2, wherein the controller is further configured to: calculate the first control temperature at a present time, using the first control temperature calculated at a previous time; and calculate the second control temperature at the present time, using the second control temperature calculated at the previous time. Ryosuke teaches that the rate of increase must be obtained in order to determine the temperature of the developing device [0041], and in order to calculate the rate of increase, the previous temperature calculations are used to determine rate of increase. Therefore, the controller calculates the temperatures using temperatures calculated at a previous time.
Regarding claim 5, Ryosuke teaches the image forming apparatus according to claim 1, wherein the controller is further configured to: calculate the first control temperature using an amount of operation of the first cartridge; and calculate the second control temperature using an amount of operation of the second cartridge. Ryosuke teaches the parameters depend on the current printing mode of the image forming apparatus [0033]. It is clear that during standby, the amount of operation of the cartridge would be lower than the amount of operation during double-sided printing.
Regarding claim 6, Ryosuke teaches the image forming apparatus according to claim 5, wherein the first cartridge is configured to store black developer as the first developer, wherein the second cartridge is configured to store colored developer as the second developer, and wherein the controller is further configured to: when forming a monochrome image, operate the second cartridge without operating the first cartridge; and when forming a color image, operate the first cartridge and the second cartridge [0014-0016].
Regarding claim 11, Ryosuke teaches the method implementable on an image forming apparatus in the image forming apparatus of claim 1, as rejected above.
Regarding claim 12, Ryosuke teaches the method implementable on an image forming apparatus in the image forming apparatus of claim 2, as rejected above.
Regarding claim 13, Ryosuke teaches the method implementable on an image forming apparatus in the image forming apparatus of claim 3, as rejected above.
Regarding claim 15, Ryosuke teaches the method implementable on an image forming apparatus in the image forming apparatus of claim 5, as rejected above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryosuke (JP 2007322539) in view of Uchida (JP 2016224374).
Regarding claim 7, Ryosuke teaches the image forming apparatus according to claim 1, further comprising a fan configured to cool the inside of the main body housing (fans are well-known and obvious to have in an image forming apparatus), but remains silent as to wherein the controller is further configured to set an air volume of air from the fan larger than when the cooling control is not performed.
Uchida teaches a printer with in which cooling control is performed based on the calculated temperature of the developing device by controlling the speed of a fan 81 [0141].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included fan control as a method to control cooling in the image forming apparatus of Ryosuke, as taught by Uchida, as it is a well-known method of cooling an electronic apparatus.
Allowable Subject Matter
Claims 16-17 are allowable.
Claims 4, 8-10, and 14 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852